DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 1-2, 5-6, 10-12, 15-16 and 20 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (Foreign Reference JP2004276833A, included in the IDS) in view of Taki et al. (US Publication Number 2019/0144029 A1).
Regarding claim 1, Takahashi teaches a steering apparatus for a vehicle (Takahashi: Pg. 2 Lines 10-12; steering device).
Takahashi doesn’t explicitly teach a first steering controller and a second steering controller that are coupled to a single steering motor and control the single steering motor.
However Taki, in the same field of endeavor, teaches a first steering controller and a second steering controller that are coupled to a single steering motor and control the single steering motor (Taki: Para. 57, 78; ECU drive-controls the motor; ECU has a first connector portion; ECU further has a second connector portion).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
In the following limitation, Takahashi teaches a power supply that forms a first output power source and a second output power source based on at least one of a first input power source or a second input power source through control of a power supply path (Takahashi: Pg. 4 Lines 23-26; switching from the main power supply battery Batt_A to the sub power supply battery Batt_B).
Takahashi doesn’t explicitly teach wherein, in a case in which operation states of the first steering controller and the second steering controller which are coupled to the single steering motor are normal, the power supply forms a first output power source using the first input power source through control of the power supply path, and the first steering controller controls the single steering motor coupled with the first and second steering controllers based on the first output power source.
 However Taki, in the same field of endeavor, teaches wherein, in a case in which operation states of the first steering controller and the second steering controller which are coupled to the single steering motor are normal, the power supply forms a first output power source using the first input power source through control of the power supply path (Taki: Para. 129, 161; first microcomputer continues operation until receipt of the stop determination signal from the second microcomputer; first power source is connected to the first power source generation circuit), and the first steering controller controls the single steering motor coupled with the first and second steering controllers based on the first output power source (Taki: Para. 129, 161, 168; first power source is connected to the first power source generation circuit; first microcomputer can keep outputting the synchronization signal to the second microcomputer).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 2, Takahashi teaches the steering apparatus for a vehicle according to claim 1, wherein, in a case in which the operation state of the first steering controller is abnormal, and the operation state of the second steering controller is normal, the power supply forms a second output power source based on the second input power source through the control of the power supply path (Takahashi: Pg. 4 Lines 23-26, 38-45; if it is determined that the power supply line 12V_A is abnormal; the process for switching from the main power supply battery Batt_A to the sub power supply battery Batt_B).
Takahashi doesn’t explicitly teach the second steering controller controls the single steering motor based on the second output power source.
However Taki, in the same field of endeavor, teaches the second steering controller controls the single steering motor based on the second output power source (Taki: Para. 132; second power source is also connected to the second power source switching circuit).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 3, Takahashi teaches the steering apparatus for a vehicle according to claim 1, wherein the first input power source has a value larger than the second input power source (Takahashi: Pg. 2 Lines 51-56; an auxiliary power supply device, the charge / discharge capacity is set smaller than that of the battery Batt_A, and accordingly, a smaller, lighter and cheaper one than the battery Batt_A is adopted).
Regarding claim 11, Takahashi teaches a steering apparatus for a vehicle (Takahashi: Pg. 2 Lines 10-12; steering device).
Takahashi doesn’t explicitly teach a first steering controller and a second steering controller that control a steering motor.
However Taki, in the same field of endeavor, teaches a first steering controller and a second steering controller that control a steering motor (Taki: Para. 57, 78; ECU drive-controls the motor; ECU has a first connector portion; ECU further has a second connector portion).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
In the following limitation, Takahashi teaches a power supply that forms a first output power source and a second output power source based on at least one of a first input power source or a second input power source through control of a power supply path (Takahashi: Pg. 4 Lines 23-26; switching from the main power supply battery Batt_A to the sub power supply battery Batt_B).
Takahashi doesn’t explicitly teach wherein, in a case in which an operation state of the first steering controller is abnormal, and an operation state of the second steering controller is normal, the power supply forms a second output power source based on the first input power source. 
However, Takahashi is deemed to disclose an equivalent teaching. The system includes a main power supply as the first power supply and a sub power source as the second power supply. The voltage for the first power supply is monitored and if the voltage is within a predetermined range, the first power supply has no abnormality. The second power supply is also controlled by the monitoring system of the first power supply (Takahashi: Pg. 4 Lines 19-23, 33-38). When the system determines an abnormality, relay A1 moves from the on state to the off state and relay A2 moves from the off state to the on state (Takahashi: Pg. 4 Lines 45-49). The system can determine an abnormality in each battery and each controller, and the second power supply is controllable by the first controller. It would be obvious to determine if the first power source or the first controller is abnormal, and power the system with the second power source. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to operate the first power source with the second steering control when the first steering control is abnormal in a steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to switch the power source upon a detected abnormality (Takahashi: Pg. 4 Lines 33-38).
Takahashi doesn’t explicitly teach the second input power source through control of the power supply path, and the second steering controller controls the single steering motor coupled with the first and second steering controllers based on the second output power source.
However Taki, in the same field of endeavor, teaches the second input power source through control of the power supply path (Taki: Para. 132; second power source is also connected to the second power source switching circuit), and the second steering controller controls the single steering motor coupled with the first and second steering controllers based on the second output power source (Taki: Para. 132, 168; second power source is also connected to the second power source switching circuit; first microcomputer can keep outputting the synchronization signal to the second microcomputer).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 12, Takahashi teaches the steering apparatus for a vehicle according to claim 11, wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the power supply forms a first output power source based on the first input power source through the control of the power supply path and forms a second output power source based on the second input power source (Takahashi: Pg. 4 Lines 19-23, 33-38; If it is determined that the power supply line 12V_A is normal; since it is not necessary to switch from the battery Batt_A as the main power source to the battery Batt_B as the sub power source, the battery switching process ends).
Takahashi doesn’t explicitly teach the first steering controller and the second steering controller controls the steering motor respectively based on the first output power source and the second output power source.
However Taki, in the same field of endeavor, teaches the first steering controller and the second steering controller controls the steering motor respectively based on the first output power source and the second output power source (Taki: Para. 84, 91-92; each of the vehicle communication circuits 321 and 322 bidirectionally communicates with the microcomputers 401 and 402; power source relay drive signal Vpr1 or Vpr2 generated by the microcomputer 401 or 402 is transmitted as a command to the power source relay 141 or 142; microcomputers 401 and 402 execute the communication between the microcomputers to mutually transmit and receive a current detection value, a current command value, and the like, to cause the first system GR1 and the second system GR2 to drive the motor 80 in cooperation with each other).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 13, Takahashi teaches the steering apparatus for a vehicle according to claim 11, wherein the first input power source and the second input power source have the same value (Takahashi: Pg. 2 Lines 51-54; the battery Batt_B, like the battery Batt_A, is a secondary battery capable of generating a DC voltage of 12V).


Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (Foreign Reference JP2004276833A, included in the IDS) in view of Taki et al. (US Publication Number 2019/0144029 A1) and in further view of Sugiyama (US Publication Number 2019/0252909 A1). 
Regarding claim 4, Takahashi teaches the steering apparatus for a vehicle according to claim 1, wherein the power supply includes a first DC power supply, a second DC power supply, and a first to third path controllers (Takahashi: Pg. 2 Lines 10-12, Pg. 4 Lines 45-49; batteries Batt_A, Batt_B; in order to switch to the battery Batt_B of the power source, the CPU_A sends a relay control signal for shifting the relay_A1 from the on state to the off state to the relay drive_A1, and a relay control signal for shifting the relay_A2 from the off state to the on state).
Takahashi and Taki don’t explicitly teach wherein a first node is positioned between the first path controller and the second path controller, a negative terminal of the first DC power supply and a positive terminal of the second DC power supply are connected to each other and has a second node positioned therebetween, wherein the first path controller controls a power supply path between a positive terminal of the first DC power supply and the first node, the second path controller controls a power supply path between the first node and the first steering controller, and the third path controller controls a power supply path between the second node and the second steering controller.
However Sugiyama, in the same field of endeavor, teaches wherein a first node is positioned between the first path controller and the second path controller, a negative terminal of the first DC power supply and a positive terminal of the second DC power supply are connected to each other and has a second node positioned therebetween (Sugiyama: Para. 0023; the auxiliary power source device is connected in series with the main power source; power source relay and the first reverse connection protection relay are disposed between the positive terminal of the main power source and the charge circuit), wherein the first path controller controls a power supply path between a positive terminal of the first DC power supply and the first node, the second path controller controls a power supply path between the first node and the first steering controller, and the third path controller controls a power supply path between the second node and the second steering controller (Sugiyama: Para. 0020, 0031; one end of the bypass circuit is connected to the positive terminal of the main power source; power is supplied to a motor drive circuit 42 and a power source IC 43 in the EPS ECU 12 by one or both of a main power source 31 and an auxiliary power source 55).
It would have been obvious to one of ordinary skill in the art as of the effective filing date incorporate Sugiyama’s terminals (Sugiyama: Para. 0020, 0023, 0031) with Taki’s single motor (Taki: Para. 57, 78) into Takahashi’s steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to power the SBW system by a main and an auxiliary sources where a plurality of gate drive circuits (Sugiyama: Para. 0020, 0035). 
In the following limitations, Takahashi teaches wherein the first input power source is a power source of the positive terminal of the first DC power supply, and the second input power source is a power source of the positive terminal of the second DC power supply (Takahashi: Pg. 3 Lines 27-35; DC voltage 12V can be supplied to the 5V power source_A from both the batteries Batt_A and Batt_B; output terminal of the 5V power supply_A is connected to the power supply line 5V_A so that a DC voltage of 5V can be supplied to the CPU_A, MEM_A).
Regarding claim 5, Takahashi doesn’t explicitly teach wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the power supply forms a first output power source based on the first input power source through the first path controller and the second path controller, and the first steering controller controls the single steering motor based on the first output power source.
However Taki, in the same field of endeavor, teaches wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the power supply forms a first output power source based on the first input power source through the first path controller and the second path controller (Taki: Para. 129, 161; first microcomputer continues operation until receipt of the stop determination signal from the second microcomputer; first power source is connected to the first power source generation circuit), and the first steering controller controls the single steering motor based on the first output power source (Taki: Para. 129, 161, 168; first power source is connected to the first power source generation circuit; first microcomputer can keep outputting the synchronization signal to the second microcomputer).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 6, Takahashi teaches the steering apparatus for a vehicle according to claim 4, wherein, in a case in which the operation state of the first steering controller is abnormal, and the operation state of the second steering controller is normal, the power supply forms a second output power source based on the second input power source through the third path controller (Takahashi: Pg. 4 Lines 19-23, 33-38; If it is determined that the power supply line 12V_A is normal; since it is not necessary to switch from the battery Batt_A as the main power source to the battery Batt_B as the sub power source, the battery switching process ends).
Takahashi doesn’t explicitly teach the second steering controller controls the single steering motor based on the second output power source.
However Taki, in the same field of endeavor, teaches the second steering controller controls the single steering motor based on the second output power source (Taki: Para. 132; second power source is also connected to the second power source switching circuit).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 7, Takahashi teaches the steering apparatus for a vehicle according to claim 4, wherein the first path controller includes a first switch positioned on a power supply path between the positive terminal of the first DC power supply and the first node (Takahashi: Pg. 3 Lines 14-18; CPU_A sends a PWM control signal for controlling the motor drive current to the DRV_A via the input / output interface, or is connected to an output port and controls relay on / off) wherein the second path controller includes a first diode positioned on a power supply path between the first node and the first steering controller (Takahashi: Pg. 3 Lines 27-29, 47-50; 5V power supply_A is connected to the battery Batt_A which is the main power supply via the ignition switch_A and the diode D_A1), and wherein the third path controller includes a second diode positioned on a power supply path between the second node and the second steering controller (Takahashi: Pg. 3 Lines 29-30, 51-54; Batt_B, which is a sub power source, is also connected to the input terminal of the 5V power source_A via the relay_A2 and the diode D_A2).
Regarding claim 8, Takahashi doesn’t explicitly teach wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the first switch is in an on state.
However, Takahashi is deemed to disclose an equivalent teaching. When the system determines an abnormality, relay A1 moves from the on state to the off state and relay A2 moves from the off state to the on state (Takahashi: Pg. 4 Lines 45-49). Therefore, during a normal operation before an abnormality happens relay A1 is in the on state and relay A2 is in the off state.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the first controller when the first and second controllers are normal in a steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to switch the power source upon a detected abnormality (Takahashi: Pg. 4 Lines 33-38).
Regarding claim 9, Takahashi teaches the steering apparatus for a vehicle according to claim 7, wherein, in a case in which the operation state of the first steering controller is abnormal, and the operation state of the second steering controller is normal, the first switch is in an off state (Takahashi: Pg. 4 Lines 45-49; battery Batt_A that is the main power supply is abnormal; in order to switch to the battery Batt_B of the power source, the CPU_A sends a relay control signal for shifting the relay_A1 from the on state to the off state to the relay drive_A1, and a relay control signal for shifting the relay_A2 from the off state to the on state).
Regarding claim 14, Takahashi teaches the steering apparatus for a vehicle according to claim 11, wherein the power supply includes a first DC power supply, a second DC power supply, and a first to fifth path controllers (Takahashi: Pg. 2 Lines 10-12, Pg. 4 Lines 45-49; batteries Batt_A, Batt_B; in order to switch to the battery Batt_B of the power source, the CPU_A sends a relay control signal for shifting the relay_A1 from the on state to the off state to the relay drive_A1, and a relay control signal for shifting the relay_A2 from the off state to the on state).
Takahashi and Taki don’t explicitly teach wherein a first node is positioned between the first path controller and the second path controller, and a second node is positioned between the third path controller and the fourth path controller, wherein the first path controller controls a power supply path between a positive terminal of the first DC power supply and the first node, the second path controller controls a power supply path between the first node and the first steering controller, the third path controller controls a power supply path between a positive terminal of the second DC power supply and the second node, the fourth path controller controls a power supply path between the second node and the second steering controller, and the fifth path controller controls a power supply path between the first node and the second node, and wherein the first input power source is a power source of the positive terminal of the first DC power supply, and the second input power source is a power source of the positive terminal of the second DC power supply.
However Sugiyama, in the same field of endeavor, teaches wherein a first node is positioned between the first path controller and the second path controller, and a second node is positioned between the third path controller and the fourth path controller (Sugiyama: Para. 0023; power source relay 51 and the first reverse connection protection relay 52 are disposed between the positive terminal of the main power source 31 and the charge circuit 53), wherein the first path controller controls a power supply path between a positive terminal of the first DC power supply and the first node (Sugiyama: Para. 0023; point of connection between the first reverse connection protection relay 52 and the charge circuit 53 is defined as P1), the second path controller controls a power supply path between the first node and the first steering controller (Sugiyama: Para. 0035; power source control ECU 33 includes a plurality of gate drive circuits configured to drive the relays 51, 52, 57, and 58 and the switching elements 61A, 62A, 71A, and 72A), the third path controller controls a power supply path between a positive terminal of the second DC power supply and the second node (Sugiyama: Para. 0023, 0025; charge circuit 53 is a circuit configured to charge the auxiliary power source 55; charge circuit 53 includes a pair of switching elements 61A and 62A connected in series with each other and a voltage boosting coil 63), the fourth path controller controls a power supply path between the second node and the second steering controller (Sugiyama: Para. 0025; voltage boosting coil 63 is connected between a point of connection P2 between the switching elements 61A and 62A and the point of connection P1), and the fifth path controller controls a power supply path between the first node and the second node (Sugiyama: Para. 0035; power source control ECU 33 includes a plurality of gate drive circuits configured to drive the relays 51, 52, 57, and 58 and the switching elements 61A, 62A, 71A, and 72A), and wherein the first input power source is a power source of the positive terminal of the first DC power supply, and the second input power source is a power source of the positive terminal of the second DC power supply (Sugiyama: Para. 0026; point of connection between the upper switching element 61A and the output terminal of the auxiliary power source 55 is denoted by P3).
It would have been obvious to one of ordinary skill in the art as of the effective filing date incorporate Sugiyama’s terminals (Sugiyama: Para. 0020, 0023, 0031) with Taki’s single motor (Taki: Para. 57, 78) into Takahashi’s steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to power the SBW system by a main and an auxiliary sources where a plurality of gate drive circuits (Sugiyama: Para. 0020, 0035). 
Regarding claim 15, Takahashi teaches the steering apparatus for a vehicle according to claim 14, wherein, in a case in which the operation state of the first steering controller is abnormal, and the operation state of the second steering controller is normal, the power supply forms a second output power source based on the first input power source and the second input power source through the first path controller and the third to fifth path controllers (Takahashi: Pg. 4 Lines 23-26, 38-45; if it is determined that the power supply line 12V_A is abnormal; the process for switching from the main power supply battery Batt_A to the sub power supply battery Batt_B).
Takahashi doesn’t explicitly teach the second steering controller controls the single steering motor based on the second output power source.
However Taki, in the same field of endeavor, teaches the second steering controller controls the single steering motor based on the second output power source (Taki: Para. 132; second power source is also connected to the second power source switching circuit).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 16, Takahashi teaches the steering apparatus for a vehicle according to claim 14, wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the power supply forms a first output power source based on the first input power source through the first path controller and the second path controller and forms a second output power source based on the second input power source through the third path controller and the fourth path controller (Takahashi: Pg. 4 Lines 19-23, 33-38; If it is determined that the power supply line 12V_A is normal; since it is not necessary to switch from the battery Batt_A as the main power source to the battery Batt_B as the sub power source, the battery switching process ends).
Takahashi doesn’t explicitly teach the first steering controller and the second steering controller control the single steering motor respectively based on the first output power source and the second output power source.
However Taki, in the same field of endeavor, teaches the first steering controller and the second steering controller control the single steering motor respectively based on the first output power source and the second output power source (Taki: Para. 84, 91-92; each of the vehicle communication circuits 321 and 322 bidirectionally communicates with the microcomputers 401 and 402; power source relay drive signal Vpr1 or Vpr2 generated by the microcomputer 401 or 402 is transmitted as a command to the power source relay 141 or 142; microcomputers 401 and 402 execute the communication between the microcomputers to mutually transmit and receive a current detection value, a current command value, and the like, to cause the first system GR1 and the second system GR2 to drive the motor 80 in cooperation with each other).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Taki’s single motor control (Taki: Para. 57,78) into Takahashi’s steering device (Takahashi: Pg. 2 Lines 10-12) in order to synchronize communication between a first and second microcomputers to determine abnormalities and prevent erroneous determinations (Taki: Para. 0094, 0168).
Regarding claim 17, Takahashi teaches the steering apparatus for a vehicle according to claim 14, wherein the first path controller includes a first diode positioned on a power supply path between the positive terminal of the first DC power supply and the first node (Takahashi: Pg. 3 Lines 27-29, 47-50; 5V power supply_A is connected to the battery Batt_A which is the main power supply via the ignition switch_A and the diode D_A1), wherein the second path controller includes a first switch positioned on a power supply path between the first node and the first steering controller (Takahashi: Pg. 3 Lines 14-18; CPU_A sends a PWM control signal for controlling the motor drive current to the DRV_A via the input / output interface, or is connected to an output port and controls relay on / off), wherein the third path controller includes a second diode positioned on a power supply path between the positive terminal of the second DC power supply and the second node (Takahashi: Pg. 3 Lines 29-30, 51-54; Batt_B, which is a sub power source, is also connected to the input terminal of the 5V power source_A via the relay_A2 and the diode D_A2).
Takahashi and Taki don’t explicitly teach wherein the fourth path controller includes a second switch positioned on a power supply path between the second node and the second steering controller, and wherein the fifth path controller includes a third switch positioned on a power supply path between the first node and the second node.
However Sugiyama, in the same field of endeavor, teaches wherein the fourth path controller includes a second switch positioned on a power supply path between the second node and the second steering controller (Sugiyama: Para. 0028; discharge circuit 54 is connected between the point of connection P3 and the point of connection P4), and wherein the fifth path controller includes a third switch positioned on a power supply path between the first node and the second node (Sugiyama: Para. 0029; point of connection P5 between the pair of switching elements 71A and 72A is connected to the motor drive circuit 42 and the power source IC 43 in the EPS ECU 12).
It would have been obvious to one of ordinary skill in the art as of the effective filing date incorporate Sugiyama’s terminals (Sugiyama: Para. 0020, 0023, 0031) with Taki’s single motor (Taki: Para. 57, 78) into Takahashi’s steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to power the SBW system by a main and an auxiliary sources where a plurality of gate drive circuits (Sugiyama: Para. 0020, 0035). 
Regarding claim 18, Takahashi teaches the steering apparatus for a vehicle according to claim 17, wherein, in a case in which the operation state of the first steering controller is abnormal, and the operation state of the second steering controller is normal, the first switch is in an off state, the second switch is in an on state, and the third switch is in the on state (Takahashi: Pg. 4 Lines 45-49; battery Batt_A that is the main power supply is abnormal; in order to switch to the battery Batt_B of the power source, the CPU_A sends a relay control signal for shifting the relay_A1 from the on state to the off state to the relay drive_A1, and a relay control signal for shifting the relay_A2 from the off state to the on state).
Regarding claim 19, Takahashi doesn’t explicitly teach wherein, in a case in which the operation states of the first steering controller and the second steering controller are normal, the first switch is in an on state, the second switch is in the on state, and the third switch is in an off state.
However, Takahashi is deemed to disclose an equivalent teaching. When the system determines an abnormality, relay A1 moves from the on state to the off state and relay A2 moves from the off state to the on state (Takahashi: Pg. 4 Lines 45-49). Therefore, during a normal operation before an abnormality happens relay A1 is in the on state and relay A2 is in the off state.
It would have been obvious to one of ordinary skill in the art as of the effective filing date for the first and second switches be in the on state when the first and second controllers are normal in a steer by wire system (Takahashi: Pg. 2 Lines 10-12) in order to switch the power source upon a detected abnormality (Takahashi: Pg. 4 Lines 33-38). 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (Foreign Reference JP2004276833A, included in the IDS) in view of Taki et al. (US Publication Number 2019/0144029 A1) and in further view of and in further view of Akutsu et al. (US Publication Number 2020/0247462 A1).  
Regarding claim 10, Takahashi and Taki don’t explicitly teach wherein the single steering motor includes a steering motor of a single winding type.
However Akutsu, in the same field of endeavor, teaches wherein the single steering motor includes a steering motor of a single winding type (Akutsu: Para. 0045; a steering motor constructed of the related-art three-phase single-winding motor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate winding motors (Akutsu: Para. 0045, 0046) in a steer by wire system (Takahashi: Pg. 2 Lines 10-12) with Taki’s single motor control (Taki: Para. 57, 78) in order to provide backup configurations in a steer-by-wire system so that the steered wheels can be steered when a device fails (Akutsu: Para. 0004). 
Regarding claim 20, Takahashi and Taki don’t explicitly teach wherein the single steering motor includes a steering motor of a dual winding type.
However Akutsu, in the same field of endeavor, teaches wherein the single steering motor includes a steering motor of a dual winding type (Akutsu: Para. 0046; a steering motor constructed of the three-phase double-winding motor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate winding motors (Akutsu: Para. 0045, 0046) in a steer by wire system (Takahashi: Pg. 2 Lines 10-12) with Taki’s single motor control (Taki: Para. 57, 78) in order to provide backup configurations in a steer-by-wire system so that the steered wheels can be steered when a device fails (Akutsu: Para. 0004). 


Response to Arguments
Applicant’s arguments, filed 14 February 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but are moot because the arguments do not apply to the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663